DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 18 August 2017. It is noted, however, that applicant has not filed a certified copy of the DE 102017214448.3 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 17 February 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, the German Office Action dated 20 April 2018 for corresponding German Patent Application No. 102017214448.3 has not been considered.  Although no translation was provided for the International Search Report and Written Opinion dated 1 October 2018, a translation was able to be obtained by the examiner.

Claim Objections
Claims 6-11 are objected to because of the following informalities:  Regarding claim 6, line 4, “a turbine wheel is arranged in the exhaust gas line of an exhaust gas turbocharger” should be changed to a turbine wheel of an exhaust gas turbocharger arranged in the exhaust gas line.  Regarding claim 6, line 8, “is” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7-11, the claims are indefinite for claiming both an apparatus and the method steps of using the apparatus.  For example, in lines 3-5 of claim 7, measuring NOx emissions and diagnosing the three-way pre-catalytic converter as faulty if the measured NOx emissions lie above a threshold value amounts to the method steps of using the apparatus and does not further structurally limit the claim.  It is unclear whether infringement would occur when one creates an exhaust gas aftertreatment system that allows measuring NOx emissions and diagnosing the three-

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rauscher et al. (DE 102010043327 A1 using machine translation; hereinafter Rauscher) in view of Takahashi et al. (US 6,237,330 B1; hereinafter Takahashi).
Regarding claim 6, Rauscher discloses an exhaust gas aftertreatment system [5] of an internal combustion engine [1], the exhaust gas aftertreatment system [5] comprising: an exhaust gas line [14]; a turbine wheel [19] is arranged in the exhaust gas line [14] of an exhaust gas turbocharger [6]; a bypass line [11] bypassing the turbine wheel [19] and having a bypass valve [12]; a three-way pre-catalytic converter [16] arranged in the bypass line [11]; a three-way main catalytic converter [10] arranged in the exhaust gas line [14] (paragraphs 0033-0035 and Figure 1).  Rauscher does not disclose a NOx sensor.  Takahashi, however, teaches a similar exhaust gas aftertreatment system (Figure 1) of an internal combustion engine  and a NOx sensor [36] is arranged in the exhaust gas line [5] downstream of the three-way pre-catalytic converter [21 and/or 22] and upstream or downstream of the three-way main catalytic converter [23] (col. 3 lines 56-67, col. 4 lines 16-27, and Figure 1).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Rauscher’s exhaust gas aftertreatment system to include a NOx sensor arranged in the exhaust gas line downstream of both the three-way pre-catalytic converter and the three-way main catalytic converter because Takahashi teaches that this downstream NOx concentration is beneficial for input to control fuel injection amount, fuel injection timing, ignition timing, exhaust valve opening timing, and SOx removal control (col. 4 lines 13-44, col. 23 line 32 - col. 25 line 29, and Figures 26 and 28).

Allowable Subject Matter
Claims 1-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, the combination including diagnosing the three-way pre-catalytic converter as faulty if the measured NOx emissions lie above a threshold value in the invention as claimed is neither disclosed nor rendered obvious by the prior art.

Additional Subject Matter
Claims 7-11 are not rejected under art; however, they are rejected under 35 U.S.C. 112(b) and are therefore not allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Fujieda et al. (US 6,519,931 B2), Tadokoro et al. (US 4,404,804), Hitomi et al. (JP 05-321643 A), and Katayama (JP 2012-026406 A1) which all disclose exhaust systems comprising a pre-catalytic converter arranged in a bypass line of a turbine wheel of an exhaust gas turbocharger and a main catalytic converter arranged downstream.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY K. BRADLEY whose telephone number is (571)270-5286.  The examiner can normally be reached on Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AUDREY K BRADLEY/Primary Examiner, Art Unit 3746